DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-7, 10, 14, 15, 17-20, and 25 are canceled.  Claims 1, 8, 9, 11-13, 16, 21-24, and 26-29 are under examination.

Matter of Record
Applicant’s attention is directed to the last phrase of claim 1, wherein it appears that a closed parentheses symbol may be missing after “glycol” in the recitation “…POLY2 is poly(ethylene glycol, X1 is…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 9, 11-13, 16, 21-24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2006/0257361 A1; published 16 November 2006) in view of WO 2013/020079 A2 (NEKTAR THERAPEUTICS; published 07 February 2013; of record) and Gibbs et al. (US 6,110,721; issued 29 August 2000) for the reasons of record and for the reasons discussed below.  However, in the interest of clarity, the rejection as originally set forth at pp. 4-7 of the Office action .
Watanabe et al. teach a conjugate comprising an IL-15 moiety covalently attached to an Fc moiety, wherein the IL-15 moiety comprises the amino acid sequence of SEQ ID NO: 1 (i.e., human IL-15), wherein the conjugate is an IL-15 agonist, and wherein the Fc moiety is attached to the IL-15 moiety at the amino terminus of the IL-15 moiety. See abstract, [0008]-[0011], [0071]. The Fc-IL-15 conjugate had IL-15’s natural activity of tumor inhibition (i.e., the Fc-IL-15 was an IL-15 agonist) and thus must have bound IL-15Rα so that the signal could be transduced to achieve the anti-tumor activity. See Example 5. While Watanabe et al. do not appear to explicitly teach that the IL-15 moiety has activity in a STAT5 phosphorylation assay as recited in claim 21, such an activity would have been inherent to the human IL-15 taught by Watanabe et al. absent evidence to the contrary. A pharmaceutical composition comprising the conjugate and a carrier is taught at [0034]. Watanabe et al. teach that conjugation of the IL-15 to Fc results in improved characteristics and profiles, including longer serum half-life. See [0011].
Watanabe et al. do not teach the conjugate wherein the IL-15 is covalently attached to a branched poly(ethylene glycol) polymer moiety as per the formula shown in claim 1 having a molecular weight of from about 20,000 daltons to about 85,000 daltons rather than Fc. However, ‘079 teaches conjugation of such a branched poly(ethylene glycol) polymer via an amine linkage to another IL protein to achieve improved characteristics and profiles. See abstract, [0002], [0006], [0010]-
Gibbs et al. provide a brief discussion regarding the state of the art relevant to the attachment of PEG (i.e., poly(ethylene glycol) polymer) to therapeutically valuable proteins, resulting in improved characteristics and profiles. Specifically, Gibbs et al. teach that attachment of PEG to several different proteins, including another interleukins, results in improved serum half-life. See col. 26-27.
Therefore, it would have bene obvious to one of ordinary skill in the art at the time the invention was filed to modify the IL-15 conjugate of Watanabe et al. by substituting the Fc moiety for a PEG moiety such as the ones disclosed in ’079 with a reasonable expectation of success. The reasonable expectation of success is provided in part by the teachings of Watanabe et al. that Fc attachment predictably results in increased serum half-life and the teachings of Gibbs et al. that addition of PEG to different types of therapeutically valuable proteins predictably results in longer serum half-lives, thus establishing that Fc and poly(ethylene glycol) polymers are equivalents with respect to this function. The motivation to combine the references’ teachings would have been apparent to the ordinary skilled artisan since known work in 
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one product, and a person of ordinary skill would recognize that it would improve similar products in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).

Applicant’s arguments (pp. 6-11, remarks received 28 December 2020) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that the Grabstein reference, cited in support of Applicant’s position in previous responses, has been mischaracterized by the Examiner.  Specifically, Applicant urges that Grabstein does investigate the agonist activity of various IL-15 molecules, contrary to the Examiner’s position, as described in the supporting examples.  Applicant points to Example 4 and Table II as showing that PEGylated IL-15 molecules exhibited no measurable agonist activity.  Applicant points 
This has been fully considered but is not found to be persuasive.  The first sentence of the summary of Grabstein is, “The invention is directed to IL-15 antagonists and a method of using the antagonists for treatment of human disease.  At column 10, Grabstein discusses how the site at which PEG is attached to IL-15 can be strategically selected to take advantage of PEG’s large molecular size to interfere with the resulting PEG-IL15 conjugate to bind the β or γ chains of the IL-15 receptor complex.  Grabstein points to utilization of cysteine or lysine residues within the IL-15 protein’s sequence, or artificially introduced cysteine or lysine residues at sites which were predicted to be important for receptor binding.  Example 3 discloses how PEG was conjugated to IL-15.  PEG was attached to naturally occurring lysines in wild-type simian IL-15.  Lysines occur throughout the simian IL-15 polypeptide at residues 5, 22, 45, 58, 59, 84, 89, 134, 142, and 145.  See SEQ ID NO: 1 of Grabstein.  Thus, while Grabstein specifically designed antagonists by attaching PEG to IL-15 at an internal site that would interfere with receptor binding, ‘079 (cited in the rejection) specifically suggests that PEG can be attached at sites to preserve or even improve upon the activity of the corresponding unconjugated IL.  See [0114].  Attachment at the amino terminus is suggested at [0117].  Accordingly, Grabstein does not “teach away” because the thrust of the disclosure is to make and screen for antagonists, not agonists.

This has been fully considered but is not found to be persuasive.  IL-11 and IL-15 are of similar sizes.  Thus, whether or not an added PEG will cause steric hindrance of receptor binding may be similar between IL-11 and IL-15.  Furthermore, Gibbs et al. establish that PEG can be added to a variety of different proteins for a similar effect, i.e., increasing serum half-life while maintaining potency.  See col. 27.  At col. 27, li. 5-9, Gibbs et al. indicate that IL-2 can be conjugated to PEG for increased serum half-life and protein.  IL-2 is in the same cytokine family as IL-15.
Applicant argues that previous remarks by Applicant did not attack the references individually, but rather characterized the teachings of each references to assist in evaluating the scope and contents of the prior art.  Applicant urges that each reference must be considered in its entirety, and that the examiner may not pick and choose from any one reference only so much of it as will support a given position to the exclusion of other parts necessary for the full appreciation of what the references fairly suggests to the ordinary skilled artisan.
This has been fully considered but is not found to be persuasive.  The combined teachings of the cited reference fairly suggest the claimed invention as explained in the rejection set forth above.  The rejection takes into account the full scope of the references.
in vivo half-life than native IL-15, and Gibbs briefly describes that half-life can be extended by conjugating an NP to PEG, such general disclosures fail to render the subject matter of the instant claims as obvious, and that any such extrapolation is without scientific merit.  Applicant contends that while PEGylation may enhance pharmacokinetic properties of a protein, such an effect is not assured due to differences in molecular clearance mechanisms, for example.  Applicant argues that Charych (‘079) is directed to water-soluble polymer conjugates of IL-11, not IL-15.  Applicant stresses that IL-11 and IL-15 belong to different cytokine families and act through different receptors on different cell types.  Applicant reasons that the rationale of relying on Charych (‘079) as suggestive of modifying IL-15 with a particular poly(ethylene glycol) moiety to arrive at a therapeutically useful agonist as claimed should be discounted.  Applicant concludes that consideration of the collection of Watanabe, Charych (‘079), and Gibbs as well as the alleged teaching away of Grabstein, fails to suggest or guide the ordinary skilled artisan to the conjugate as recited in claim 1 and the dependent claims.
This has been fully considered but is not found to be persuasive.  The rejection is made over Watanabe in view of Charych (‘079) and Gibbs.  Watanabe teaches attaching a large moiety (Fc polypeptide) to the N-terminus of IL-15 to improve features 
Applicant points to Example 9 as showing that superior performance of the claimed IL-15 conjugates in a preclinical mouse model of cancer, in both time for tumor size to reach 1000 mm3 and tumor volume doubling time when compared to other 
This has been fully considered but is not found to be persuasive.  Example 9 has been carefully reconsidered.  Table 6 at p. 64 of the specification shows that the PEGylated IL-15 conjugates of Group D were linked to a longer time for tumor size to reach 1000 mm3 compared to control (IL-15, Group E), but the PEGylated IL-15 conjugates of Groups A-C were not.  Groups A and B were linked to shorter times.  Table 6 further shows that the PEGylated IL-15 conjugates of Group D were linked to a longer time to tumor doubling time (1000 mm3) compared to control (IL-15, Group E), but the PEGylated IL-15 conjugates of Groups A-C were not.  In fact, Groups A-C were linked to a shorter tumor doubling time in this category.  Table 5 at p. 63 indicates that Group D corresponds to PEGylated IL-15 conjugates from Example 3.  Example 3 indicates that PEGylated IL-15 conjugates were made with mPEG2-C2-fmoc-20K-NHS.  However, the formula provided for this in Example 3 does not appear to be either of the formulae to which the conjugates recited in claims 1 and 26 are limited.  In fact, the formula shown in claim 26 appears to be identical to that shown in Example 4, which is not included in the results of Table 6.  Accordingly, the evidence of allegedly unexpected results does not correlate with what is claimed. 
For all of these reasons, the rejection is maintained.

Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wittrup et al. (US 2015/0017120 A1; published 15 January 2015; effectively filed 13 June 2013).  The reference discloses a PEGylated IL-2 conjugate, wherein the PEG moiety may be branched and attached at the N-terminus of IL-2.  The resulting conjugate is an IL-2 agonist.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
05 March 2021